                                Case 2:20-cv-00734-JAD-VCF Document 31
                                                                    30 Filed 03/11/21
                                                                             03/10/21 Page 1 of 2



                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        4       Las Vegas, NV 89148
                                Phone: (702) 856-7430
                        5
                                Fax: (702) 447-8048
                        6       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        7
                                David Krieger, Esq.
                        8       Nevada Bar No. 9086
                                KRIEGER LAW GROUP, LLC
                        9
                                2850 W. Horizon Ridge Parkway, Suite 200
                      10        Henderson, Nevada 89052
                                Phone: (702) 848-3855, Ext. 101
                      11        Email: dkrieger@kriegerlawgroup.com
                      12        Counsel for Plaintiffs
                      13                                     UNITED STATES DISTRICT COURT
                      14                                            DISTRICT OF NEVADA
                      15
                                DANIEL E. LOVE; and PAMELA LOVE,                  Case No. 2:20-cv-00734-JAD-VCF
                      16
                                                    Plaintiffs,                   STIPULATION OF DISMISSAL
                                                                                      ORDER DISMISSING     OF
                                                                                                       ACTION
                      17                                                          LEXISNEXIS RISK SOLUTIONS INC.,
                                        v.                                        WITH PREJUDICE
                      18
                                LEXISNEXIS RISK SOLUTIONS INC.,                   Complaint filed: April 23, 2020
                      19
                                                    Defendant.                              ECF No. 30
                      20

                      21                PLEASE TAKE NOTICE that Plaintiffs Daniel E. Love and Pamela Love (“Plaintiffs”)

                      22        and Defendant LexisNexis Risk Solutions Inc. (“LNRS”) hereby stipulate and agree that the
                      23
                                above-entitled action shall be dismissed with prejudice in accordance with Fed. R. Civ. P. 41
                      24
                                (a)(1)(A)(ii).
                      25
                                        Plaintiffs hereby stipulate that all of their claims and causes of action against LNRS, which
                      26
                                were or could have been the subject matter of this lawsuit, are hereby dismissed with prejudice,
                      27

                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Case 2:20-cv-00734-JAD-VCF Document 31
                                                                    30 Filed 03/11/21
                                                                             03/10/21 Page 2 of 2



                                 without costs or fees to any party. There are no longer any issues in this matter between Plaintiffs
                         1

                         2       and LNRS to be determined by the Court, and LNRS is the only remaining defendant.

                         3                IT IS SO STIPULATED.
                                          DATED: March 10, 2021.
                         4
                                  KNEPPER & CLARK LLC                               KRAVITZ, SCHNITZER & JOHNSON, CHTD.
                         5
                                  /s/ Miles N. Clark                                /s/ Gary E. Schnitzer
                         6                                                          Gary E. Schnitzer, Esq., SBN 395
                                  Matthew I. Knepper, Esq., SBN 12796
                                                                                    8985 S. Eastern Ave., Suite 200
                         7        Miles N. Clark, Esq., SBN 13848
                                                                                    Las Vegas, NV 89123
                                  5510 So. Fort Apache Rd, Suite 30                 Email: gschnitzer@ksjattorneys.com
                         8        Las Vegas, NV 89148
                                  Email: matthew.knepper@knepperclark.com           Counsel for Defendant
                         9        Email: miles.clark@knepperclark.com               LexisNexis Risk Solutions Inc.
                      10
                                  KRIEGER LAW GROUP, LLC
                      11          David Krieger, Esq., SBN 9086
                                  2850 W. Horizon Ridge Parkway, Suite 200
                      12          Henderson, Nevada 89052
                                  Email: dkrieger@kriegerlawgroup.com
                      13
                                  Counsel for Plaintiffs
                      14

                      15                              ORDER GRANTING STIPULATION OF DISMISSAL OF
                                                     LEXISNEXIS RISK SOLUTIONS INC., WITH PREJUDICE
                      16

                      17               Based on the parties' stipulation [ECF No. 30] and good cause appearing, and because
                                 IT IS SO ORDERED.
                                LexisNexis Risk Solutions Inc. is the last-remaining defendant in this action, IT IS HEREBY
                      18
                                ORDERED that this action is DISMISSED with prejudice, each side to bear its own fees and costs.
                      19        The Clerk of Court is directed to CLOSE_________________________________________
                                                                           THIS CASE.
                                                                       UNITED STATES DISTRICT JUDGE
                      20                                                        _________________________________
                                                                       DATED thisU.S.
                                                                                  ____  day ofJudge
                                                                                      District _______________   2021
                                                                                                    Jennifer A. Dorsey
                      21
                                                                                Dated: March 11, 2021
                      22

                      23

                      24
                                                                                         Love et al v. LexisNexis Risk Solutions et al
                      25                                                                         Case No. 2:20-cv-00734-JAD-VCF
                                 4828-1916-2061.1 107811.1001

                      26

                      27

                      28
                                                                                2 of 2
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
